Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive.

Applicant asserts that Storrer has only one guide pin 12 in reference to figures 7-8. This argument is not persuasive. Applicant is narrowly looking at one small sub part of a complete system. Looking at figure 7 the reference numeral 1 refers to three such elements, each with its own pin. Claim 1 recites a guiding system for a timepiece … at least three non-aligned guiding pins connected to the slide. Each of at least three pins of at least three elements 1 are held together “connected” to from a complete slide system. 
Applicant repeats the argument that there is only one pin per slide. This argument is not persuasive. Claim 1 recites: at least three non-aligned guiding pins connected to the slide and designed to slide in the slide- rail to control the lateral displacement of the slide in the plane. The structural limitation is “connected” and the operational language is designed to control the lateral displacement of the slide in the plane. That is what is happening in Storrer. Each adjacent slide and its respective pin work together to provide the functional support and perform the functional language of the claim. The structural language of the claim “connect” is reasonably addressed by the combined system. The elements are held against each other and cannot escape their neighbors. They are thus connected. Further the claims explicitly state that the pins must be non-aligned. It is unclear what could better encapsulate the concept of non-aligned but connected pins, than the prior art example at issue. If the pins are rigidly connected, would it not follow that they are aligned?

Applicant asserts that Storrer does not teach the claim term integrally united. This argument is not persuasive. The elements are united integral with rotation. Applicant specifically uses obscuring language in the form of “united” to preclude the interpretation of integral formation. Applicant discloses that two guide pins 11 are driven in the half wheel 15 and that this formed the integral connection. Clearly the pins are capable of axial displacement in order to be capable of being driven in. Thus some displacement is clearly permitted within the lens of reasonable claim interpretation. The examiner deemed that the core linkage must be in the rotational direction of the gear. Rotational linkage is firmly held by the structure disclosed by Storrer. Thus Storrer meets the claim limitations at least as well as applicant’s disclosure. 

Applicant asserts the element 2 isn’t a display means. This argument is not persuasive. 2 is indicies – abstract. Indicies are display means. The other limitations of claim 7 were merely optional in the previous iteration. The grounds of rejection are updated to reflect applicant’s amendment and concerns in this regard. 

Applicant asserts that Storrer does not teach two slide rails. This argument is not persuasive. Storrer teaches an inner and out slide rail. As seen in figures 7 and 8 there are pins on both sides of each individual slide. As shown in figure 5 these correspond to inner and outer rails in at least one embodiment.  As discussed in regard to claim 1 the three pin limitation is understood to be reasonably addressed by adjoining slides. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Storrer (WO 2011/160242).
With regard to claim 1 Storrer discloses a guiding system for a timepiece (title), the system comprising a slide (6, 1) that can be moved along a trajectory in a plane at least one slide rail (8); an upper support element resting against the slide to press the slide against the bottom of the slide rail and block the displacement of the slide perpendicular to said plane (figures 7, 10) and at least three non-aligned guiding pins (12 figure 10, figure 7) connected to the slide (1, 6) and designed to slide in the slide- rail (8) to control the lateral displacement of the slide in the plane (figures 7, 10).

With regard to claim 2 Storrer discloses a system according to claim 1, wherein the slide is integrally united with a wheel (14) having an inner toothing (figure 7), with a half-wheel having an inner toothing , or with a rack, and driven by a pinion (figures 6-7). 

With regard to claim 4 Storrer discloses a system according to claim 1, wherein the distal extremity of said guiding pins has a conical shape (figure 2)

    PNG
    media_image1.png
    614
    747
    media_image1.png
    Greyscale

With regard to claim 5 Storrer discloses a system according to claim 4, wherein the cross-section of said slide-rails is V-shaped (see figure 2; the conical shape arrived at a V tipped end.)

With regard to claim 6 Storrer discloses a system according to claim 1, wherein the slide-rail comprises portions chosen from among rectilinear, curved, semi- circular, circular portions (figures 2-10). 

With regard to claim 9 Storrer discloses a system according to claim 1, wherein said upper support element is constituted by a dial, a guiding plate or a watch glass (case – no reference numeral figure 10). 

With regard to claim 10 Storrer discloses a system according to claim 1, wherein said slide-rail is provided in a support designed to be fastened onto a plate of a watch movement or of a timepiece module (title, figures 4-5). 

With regard to claim 11 Storrer discloses a system according to claim 1, wherein the system comprises two slide-rails along the trajectory, the slide comprising at least three non-aligned guiding pins , so that when the slide moves along the trajectory, the slide moves in the two slide-rails simultaneously, each slide-rail cooperating with at least one guiding pin (figure 5 the track includes at least 4 distinguishable slide rails corresponding to 4 stretches of the pathway). 

With regard to claim 12 Storrer discloses a system according to claim 1, wherein the system comprises a circular slide-rail along the trajectory, the slide comprising at least three guiding pins, so that when the slide moves along the trajectory, said pins move in the circular slide-rail simultaneously (figures 1, 5). 

With regard to claim 13 Storrer discloses a module for a timepiece comprising at least one guiding system according to claim 1 (title).

With regard to claim 14 Storrer discloses a module according to claim 13, wherein said module comprises: - two systems or - one system (figures 1-5).

With regard to claim 15 Storrer discloses a module according to claim 13, wherein the slide of each system comprises a display means (2, abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storrer (WO 2011/160242) in view of Hetzel (US 3744326).
With regard to claim 3 (depends from claim 1) Storrer does not disclose the claimed: wherein said guiding pins comprise or are constituted by a ruby lodged in the slide-rail 
Hetzel teaches three ruby support pins to support rotation of a rotary element (figures 1-2, column 5 lines 45-48. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Storrer’s guiding pins with ruby as taught by Hetzel. The reason for doing so would have been to form the element from a hard material, as taught by Hetzel. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storrer (WO 2011/160242) in view of Voumard (US 3942848).
With regard to claim 8 (depends from claim 1) Storrer does not disclose the claimed: wherein the upper support element comprises a shock-absorber and a plate forming an upper support surface, with the shock-absorber being compressed between said slide and said plate. Voumard teaches a shock absorbing element located compressed between a rotating mobile and a support plate to protect against the influence of shocks and impacts. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Storrer’s device with a shock-absorber and a plate forming an upper support surface, with the shock-absorber being compressed between said slide and said plate, as taught by Voumard. The reason for doing so would have been to protect against impacts and shocks as taught by Voumard. 


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storrer (WO 2011/160242).
With regard to claim 7 Storrer discloses a system according to claim 1, wherein said slide bears a display means (2, abstract).
Storred does not specifically detail the indicia 2 corresponding to the claimed: selected among an hour's indicator, a minutes' indicator, a seconds' indicator, a calendar or an astronomical calendar.
Storrer Page 6 lines 30-31; page 7 lines 4-6 discloses that the indicia indicate units of time. Those skilled in the art would understand the disclosure of display of units of time corresponding to the hands to mean at least one of units of hours, minutes, second, a calendar, or an astronomical calendar. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Storrer’s indicia 2 to correspond to at least one of hours, minutes, second, calendar, or astronomical information. The reason for doing so would have been to indicate ordinary time information in an ordinary way as taught by Storrer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-11-21
/SEAN KAYES/Primary Examiner, Art Unit 2844